 In the Matter of FLOYD A.FRIDELL,1 INDIVIDUALLY AND TRADING ASCAROLINA MARBLE & GRANITE WORKSandGRANITE Cu'''r s'INTER-NATIONAL ASSOCIATION OF AMERICA, CHARLOTTE BRANCHCases Nos. C-392 and R-44.93.-Decided February 14, 1939Monument Manufacturing Industry--Interference, Restraint, and Coercion:threat of temporary or permanent shut-down in the event of Board interven-tion-Unit Appropriate for Collective Bargaining:all granite cutters, carvers,surface-machine operators, carbo sawyers, lathe operators, sand-blast operators,tool sharpeners,polishers,setters,and rotary and gang sawyers,includingapprentices,and excludingforemen-Representatives:proof of choice: compari-son of membership cards and pay-roll list; admitted by respondent-CollectiveBargaining:refusal to bargain collectively with union ; remedial order : recog-nition as exclusive representative;negotiation-Investigation of Representatives:petition for, dismissed,in view of order to bargain.Mr. Reeves R. Hilton,for the Board.Mr. Frank K. Sims, Jr.,andMr. Williaim, Masson,of Charlotte,N. C., for the respondent.Miss Edna Loeb,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 24, 1937, Granite Cutters' International Associa.tion of America, Charlotte Branch, herein called the Union, filedwith the Regional Director for the FifthRegion(Baltimore, Mary-land) charges alleging that Floyd A. Fridell,' individually and trad-ing asCarolina Marble & Granite Works, Charlotte, NorthCarolina,herein called the respondent, had engaged in and wasengaging inunfair labor practices affecting commerce, within themeaning ofSection 8 (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On October15, 1937, the Union filed with the Regional Director a petition alleg-ing that a question affecting commerce had arisen concerning the1 The respondent was erroneously designated in the complaint as A. F.Fridell but thecomplaint was amended,upon motion of counsel for the Board,to designate the respond-ent correctly.11 N. L.R. B., No. 25.249 250DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentation of employees of the respondent, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the Act. On November 23, 1937, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered theRegional Director to conduct an investigation and to provide for anappropriate hearing upon due notice and, acting pursuant to ArticleII, Section 37 (b), and Article III, Section 10 (c) (2), of the Rulesand Regulations, further ordered that the representation proceedingand the proceeding with respect to the alleged unfair labor practicesbe consolidated for purposes of hearing and that one record of thehearing be made.On December 2, 1937, the Board, by the Regional Director, issuedits complaint and notice of hearing in the consolidated proceeding,copies of which were duly served upon the respondent and upon the.Union.The complaint alleges in substance that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (5) and Section 2 (6)and (7) of the Act, in that the respondent had refused, and stillrefuses, to bargain in good faith with the Union as the duly authorizedrepresentative of a majority of the respondent's employees in the.appropriate unit, and that the respondent, by such acts and by otheracts, had interfered with, restrained, and coerced hill employees in theexercise of the rights guaranteed in Section 7 of the Act.On December 10, 1937, the respondent filed his answer in which headmitted the allegations of the complaint concerning the nature andscope of his business but denied the other material allegations.Pursuant to notice, a hearing was held in Charlotte, North Caro-lina, on December 15 and 16, 1937, before Lawrence J. Kosters, theTrial Examiner duly designated by the Board. The Board and therespondent appeared by counsel, the Union by a representative, andall participated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingupon the issues was afforded all parties.At the conclusion of theBoard's case and again at the end of the hearing counsel for the re-spondent moved to dismiss the proceeding regarding the unfair laborpractices on the ground that the Board had failed to prove its case.The Trial Examiner denied these motions.During the course of the,hearing, counsel for the Board and counsel for the respondent mademotions to conform the pleadings to the proof.These motions weregranted by the Trial Examiner.The Board has reviewed the rul-ings of the Trial Examiner on these and other motions and on objec-tions to the admission of evidence and finds that no prejudicial errorswere committed.The rulings are hereby affirmed. FLOYD A. FRIDELL ETAL.251On January 15, 1938, the Trial Examiner filed his IntermediateReport, in which he found that the respondent had engaged in theunfair labor practices alleged in the complaint, and recommendedthat the respondent cease and desist from engaging therein, and thatthe respondent bargain collectively with the Union.No exceptionsto the Intermediate Report have been filed.Upon the entire record in both cases, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE RESPONDENTThe respondent is an individual engaged in the manufacture, sale,and distribution of marble and granite monuments and cemetery me-morials.His sole plant and place of business is located in Charlotte,North Carolina, where he employs approximately 27 productionworkers.The chief raw materials used by the respondent in his manu-facturing operations are marble and granite.Approximately 80 percent of the marble, approximately 90 per cent of the granite, andmost of the equipment used by the respondent are shipped to therespondent from points outside North Carolina. In 1937 the totalvalue of the respondent's products was approximately $72,000.Ap-proximately 16 per cent of the finished products are transported bythe respondent's trucks to customers outside North Carolina.II.THE ORGANIZATION INVOLVEDGranite Cutters' International Association of America, CharlotteBranch, is a labor organization affiliated with the American Feder-ation of Labor, admitting to its membership white granite cutters,carvers, surface-machine operators, carbo sawyers, lathe operators,sand-blast operators, tool sharpeners, polishers, setters, and rotary andgang sawyers, employed by the respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that the granite cutters, carvers, surface-ma-chine operators, carbo sawyers, lathe operators, sand-blast operators,tool sharpeners, polishers, rotary and gang sawyers, employed by therespondent, constitute a unit appropriate for the purposes of collectivebargaining.As has been stated above, these classes of employees areeligible to membership in the Union. The respondent does not contendthat any other unit is the appropriate one. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn his Intermediate Report the Trial Examiner found that only thewhite employees in the categories listed in the complaint constitutethe appropriate bargaining unit.The Union presented no argumentthat would support the exclusion of negroes from the unit. Further-more, no evidence is found in the record of any differentiation infunction which would constitute a basis for such exclusion.Accord-ingly, we find that no such limitation upon the unit would be justified.2The Trial Examiner further found that the appropriate unit in-cludes foremen who do not have the power to hire and discharge.Neither the respondent nor the Union requests the inclusion of fore-men.We find that the record does not support the finding of theTrial Examiner in this regard and we shall exclude foremen fromthe bargaining unit.The record shows that employees known as setters are eligible tomembership in the Union. The manufacture of monuments is an in-tegrated process.Setters participate in this process and contributetheir share of work toward the completion of the finished product.No evidence was introduced at the hearing to show any reason forexcluding them from the unit.We shall include setters within thebargaining unit.Apprentices are also eligible to membership in the Union after theyhave worked for a required period of time at the trade to which theyare apprenticed.Although in the early period of their employmenttheirwages are not as large as those of journeymen, apprenticesapparently perform the same type of work as do the latter.We shallinclude apprentices in the unit.We find that all the granite cutters, carvers, surface-machine opera-tors, carbo sawyers, lathe operators, sand-blast operators, tool sharp-eners, polishers, setters, and rotary and gang sawyers, employed bythe respondent, including apprentices, and excluding foremen, con-stitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the respondent the funbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.The only remaining unit problem to be resolved is whether or notC. R. Stevens, R. L. Pinion, and Anderson Davis are within the unitwhich we have found to be appropriate.C. R. Stevens,an employee of the respondent, is engaged partlyin carpentry work, boxing monuments for shipping, and partly incutting stone.3The respondent testified that Stevens' wages are lowerthan those of a full-time cutter and stated that he does not consider2Matter of AmericanTobaccoCompany,Incorporated,Richmond Smoking BranchandCommittee for Industrial Organization,Local 472, 9 N. L. R.B. 579.8 The record does not indicate what percentage of Stevens'time is spent in cutting orin doing carpentry Work. FLOYD A. FRIDELL ET AL.253Stevens a cutter.The Union has admitted Stevens to its membership,however, which indicates that the Union classifies him as a cutterand desires him to be included in the unit as such. The respondentdid not expressly contend that he should be excluded.Accordingly,we shall include C. R. Stevens in the bargaining unit.R. L. PinionandAnderson Davis,skilled employees of the re-spondent, are designated "tool boys" in the record.They performwork which is apparently identical with that of tool sharpeners, whoare included within the appropriate unit.Pinion is a member of theUnion, which indicates that the Union desires him to be included.R. L. Pinion and Anderson Davis will be included in the appropriateunit.2.Representationby the Union of the majority in the appropriateunitA list of the respondent's employees on the pay roll for the weekending September 3, 1937, contains 27 names. Seventeen cards ofemployees in the appropriate unit, which were presented in evidence,have been checked and found to correspond with the names on thelist.Sixteen of such cards are dated August 30, 1937, one, datedSeptember 13, 1937.The record does not indicate the exact numberof employees within the appropriate unit. Since, however, on August30, 1937, the Union represented 16 employees, a majority of the totalnumber of workers then employed by the respondent, it is clear thaton that date the Union represented a majority of the employees withinthe appropriate unit.We find that on August 30, 1937, and there-after, the Union represented a majority of the employees in theappropriate unit.3. The refusal to bargainOn September 1, 1937, a committee of the Union accompanied byVance Vaughn, an organizer for the Union and chairman of the Char-lotte Branch, met with the respondent, informed him that the Unionrepresented a majority of his employees, requested recognition ofthe Union as the duly authorized representative, and asked the re-spondent to bargain collectively with the Union.The respondentstated that he did not question the Union's representation of a ma-jority, but asserted that he would have no dealings with the unioncommittee.Vaughn warned the respondent that charges would befled with the Board if he would not deal with the Union in accord-ance with the Act. The respondent professed ignorance of the provi-sions of the Act and replied that the committee should do as itpleased. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 11, 1937, the union committee sent the respondent aregistered letter, reiterating its request for recognition and for col-lective bargaining, and stating that the respondent's failure to replyto the letter would be interpreted as a refusal to bargain with theUnion.The letter remained unanswered.On September 18 the committee held a second conference with therespondent.The latter flatly refused to enter into any discussionregarding the proposed collective bargaining agreement submitted tohim by the committee, although he had no knowledge of the provi-sions of such agreement.He stated that he was doing all he couldfor his employees.Vaughn advised the respondent to retain counselfor legal advice concerning the Act and warned him that the Unionwould have to file charges with the Board.The respondent, in his answer, contends that he is ready and will-ing to bargain collectively with the duly authorized representativesof his employees upon the presentation of proper credentials certify-ing such representatives to be so authorized.The respondent furthercontends that he has not been presented with such credentials. Inview of the testimony in the record, such contentions cannot be sus-tained as justification for the respondent's conduct. It is clear thatthe respondent did not at any time ask the committee or the Unionfor credentials.Furthermore, the respondent admitted at the hearingthat the committee informed him of its character and mission, andalso admitted that he did not question the Union's claim to representa majority of his employees.We find that on September 1, 1937, and thereafter, the respondentrefused to bargain collectively with the Union as the representativeof his employees in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment and thereby interferedwith, restrained, and coerced his employees in the exercise of therights guaranteed under Section 7 of the Act.B. Other acts of interference, restraint, and coercionIn October 1937, subsequent to the filing of the charges and peti-tion, the Regional Director sent two letters to the respondent advisinghim that by means of a consent election he might obviate the neces-sity for holding of a formal hearing, and explaining to him the pro-cedure employed.These letters were not answered by the respondent.On or about October 28, 1937, during working hours, the respond-ent told his foreman to "stop the pump." This had the effect of dis-continuing the operations of the plant.Fridell then segregated hiswhite employees and told them of the receipt of letters from theBoard.He warned them that if he had to go before the Board con-cerning an election the plant would be closed during his absence for FLOYD A. FRIDELL ET AL.255a period of 3 weeks-4 The men were told that theirs was the decisionas to whether or not this shut-down occurred. The respondent furtherwarned the employees that his business was unprofitable and thatsince he was only earning $35 a week, he was thinking of acceptingan offer to work for another company at $50 per week.He concludedthat he could not "join the Union." Clearly, these remarks of therespondent were calculated to and did engender in his employeesthe fear that further intervention by the Board in their behalf or anyfurther union activity would occasion either a temporary or perma-nent discontinuance of the plant's operations, and would, therefore,result in loss of employment by them.We find that by his conduct the respondent has interfered with,restrained, and coerced his employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE PETITIONIn view of the findings in Section III above as to the appropriatebargaining unit and the designation of the Union by a majority ofthe respondent's employees in the appropriate bargaining unit astheir representative for the purposes of collective bargaining, it isnot necessary to consider the petition of the Union for certificationof representatives.Consequently the petition will be dismissed.Upon the basis of the foregoing findings of fact, and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Granite Cutters' International Association of America, Char-lotteBranch, affiliated with the American Federation of Labor, isa labor organization, within the meaning of Section 2 (5) of theAct.2.All the granite cutters, carvers, surface-machine operators, carbosawyers, lathe operators, sand-blast operators, tool sharpeners, polish-ers, setters, and rotary and gang sawyers, employed by the respondent,4 The record indicates that the respondent is frequently absent from the city on busi-ness trips and that his absence has never occasioned a shut-down of the plant. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDincluding apprentices, and excluding foremen, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.3.Granite Cutters' International Association of America, Char-lotteBranch, affiliated with the American Federation of Labor,was on August 30, 1937, and at all times thereafter has been, theexclusive representative of all the respondent's employees in suchunit for the purposes of collective bargaining, within the meaningof Section 9 (a) of the Act.4.By refusing, on September 1, 1937, and thereafter continuingto refuse to bargain collectively with Granite Cutters' InternationalAssociation of America, Charlotte Branch, affiliated with the Ameri-can Federation of Labor, as the exclusive representative of the em-ployees in the above-stated unit, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Sec-tion 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDEROn the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Floyd A. Fridell, individually and trading as CarolinaMarble & Granite Works, Charlotte, North Carolina, and his offi-cers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Granite Cutters' Inter-nationalAssociation of America, Charlotte Branch, affiliated withthe American Federation of Labor, as the exclusive representativeof all the granite cutters, carvers, surface-machine operators, carbosawyers, lathe operators, sand-blast operators, tool sharpeners, polish-ers, setters, rotary and gang sawyers, employed by him, includingapprentices, and excluding foremen;(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or other FLOYD A. FRIDELL ET AL.257mutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with Granite Cutters' Inter-national Association of America, Charlotte Branch, affiliated withthe American Federation of Labor, as the exclusive representative ofall the granite cutters, carvers, surface-machine operators, carbosawyers, lathe operators, sand-blast operators, tool sharpeners, polish-ers, setters, rotary and gang sawyers, employed by him, includingapprentices, and excluding foremen, with respect to rates of pay,wages, hours of employment, and otherconditions of employment;(b)Post immediately notices to its employees in conspicuous placeswithin the plant stating that the respondentwill ceaseand desistin the manner aforesaid, and that the respondent will bargain col-lectively, upon request, with Granite Cutters' International Associa-tion of America, Charlotte Branch, affiliated with the American Fed-eration of Labor, as representative of all the granite cutters,carvers,surface-machine operators, carbo sawyers, lathe operators, sand-blast operators, tool sharpeners, polishers,setters,rotary and gangsawyers, employed by him, including apprentices, and excludingforemen; and maintain such notices for a period of at least sixty (60)consecutive days from the date of posting;(c)Notify the Regional Director for the FifthRegion inwritingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.IT IS FURTHERORDEREDthat the petition for investigation and certi-fication of representatives be, and it hereby is,dismissed.